DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/10/2019.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecket (US 2018/0146955).

Regarding claims 1-2 and 11, Kruecket discloses and teaches an interventional device including an ultrasound probe, imaging device operative connected to the probe, display, probe tracker, electronic processor, and storage medium for storing executable instructions for performing the imaging and display of the live image with a contour of a reference image which is registered with the live ultrasound image (Fig 1-2, abs, 0023-0028). Kruecket further discloses the operation of the imaging device to acquire a 3d baseline image tagged with orientation of the probe, computing a transform to register 3d-US images with the baseline US images (0017, 0026-0030), instructions to provide the closest reference 3d-US image with orientation closest to the orientation of the probe, and updating the transform to include the registration of the 3d-US image to a baseline image (0044, 0026-0030). Kruecket discloses all of this, and discloses that the iterative interaction and updating of the images can be utilized to achieve the ‘best’ post information regarding orientation and pose information, but fails to set forth the updating being performed by the processor, rather the information is provided to enable the operator to select and iteratively select the best pose information. 

It is hereby held that the automation of such a function is nothing more than a predicable use of prior art elements (KSR Int’l Co. V. Teleflex Inc., 550 U.S. 398,417,82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to one of ordinary skill in the art given the metrics of pose assessment and iterative nature of the acquisition and transform updating of Kruecket (0026-0033) to find a “successful” closest reference and updating base on said information with an automated process to perform said selection. Additionally, and based on dependent claims 16-18 and Applicant’s disclosure, it is believed that the manual user input and feedback provided by Kruecket meets the limitation of providing information in order to determine closest references and orientations with user feedback. 

Regarding claims 6-7, Kruecket discloses and teaches the ultrasonic operation to acquire and display a time series of images with a contour registered with the updated transform iteratively by spatial registration (0026-0030, 0032-0039 for updating live image with 2d/3d contour modes).

Regarding claims 13-15, Kruecket discloses the acquisition of a successful pose via the registration of the contour of reference image with live image and displaying the live image with the registered image iteratively to provide a live time series of images, the acquisition of a baseline image and reference images for the transformations (previous acquisitions 0029-0034) and the updating of transforms based on iterative pose information and new reference images should such updated reference (previously cited registration plus 0035-0038, 0043).

Regrading claims 16-18, Kruecket discloses the acquisition of new reference images based on user input and manual manipulation, the adjustment of composite transforms (transforms) based on user input, and the acquisition of 2d ultrasound images (0027-0029, 0032-0039 (registration and transforms, 0044, 0046).

Allowable Subject Matter
Claims 3-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. Regarding claims 3-5 and 12, the reference(s) of record disclose and teach the acquisition and updating of transforms with the ultrasonic imaging data, and also disclose that other modalities are contemplated, but fail to set forth and teach the product of the transform T0 and the transforms T1,k and T2,k where the transform T0 spatially registers a 3d planning image with another imaging modality with the 3d-US image and the updating of the composite transform does not update the T0 transform. It is believed that by providing the details of the updating of the transform pairings, the instant dependent claims 3-5 and 12 provide for a new teaching over the art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793